Citation Nr: 1201458	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-03 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to November 1964 and June 1967 to July 1984.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for TDIU benefits.  The Veteran disagreed and perfected an appeal.  In April 2011, the Veteran presented testimony in support of his appeal at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the Veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

The Veteran is service-connected for a heart disability, a disability of the right great toe, low back strain, bilateral tinnitus and bilateral hearing loss.  The combined rating evaluation is 80 percent effective July 28, 2008.  The Veteran was most recently provided a VA medical examination in November 2008.  The November 2008 examiner limited the examination to the heart disability.

At the April 2011 hearing, the Veteran essentially testified that in combination, his service-connected disabilities prevent him from following gainful employment.  In addition, he testified that medication prescribed for his heart disability makes him drowsy and fatigued, also impacting on his ability to follow gainful employment.  The Veteran should be afforded a VA medical examination that assesses the impact of his service-connected disabilities on his ability to work.    

In this case, the Veteran contends that his combined service-connected disabilities prevent him from following gainful employment.  The Board observes that "substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2011).  The Court of Appeals for Veterans Claims (Court) noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore at 359.

The VA General Counsel has concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).

The Board finds that the medical evidence of record does not adequately assess the employability of the Veteran and the impact that the Veteran's service-connected disabilities currently have on his ability to follow substantially gainful employment.  For that reason, the Board remands the claim for a medical examination to determine the current impact the Veteran's service-connected disabilities have on his employability.  On remand, any additional relevant medical records should be identified and obtained including VA medical and vocational rehabilitation records.

Finally, the record indicates that VA attempted to obtain records from the Social Security Administration (SSA) but received a response from SSA that the Veteran never applied for SSA disability benefits.  The record includes, however, a December 2008 SSA data inquiry report shows that the Veteran received SSA disability benefits beginning about September 1990.  The Veteran testified at the April 2011 hearing that he currently received "regular" Social Security benefits, meaning retirement benefits and not disability benefits.  See transcript at page 9.  The Board observes that while it may be true that the Veteran is currently receiving retirement benefits, he may also have received disability benefits in 1990.  For these reasons, VA should contact SSA again and request that they determine whether they have records pertaining to the Veteran's receipt of disability benefits beginning in September 1990.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify or provide medical treatment records pertaining to his service-connected disabilities.  Any such records not already in evidence should be associated with the Veteran's VA claims folder, provided that any necessary releases are completed and returned by the Veteran.

2.  Ensure that all VA treatment records pertaining to the Veteran from November 2007 to the present are included in the Veteran's VA claims folder.

3.  Associate with the claims folder any VA vocational rehabilitation folder pertaining to the Veteran.  See BVA hearing transcript at p. 8.

4.  Contact SSA and request that they determine whether they have records pertaining to the Veteran's receipt of disability benefits beginning in September 1990 and any re-examinations that may have occurred thereafter.  If SSA determines that any such records are destroyed or not available, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) that such records cannot be obtained.

5.  After obtaining all relevant records, provide the Veteran with a medical examination.  The examiner should provide a description of the nature and extent of the Veteran's service-connected heart, low back, right great toe, hearing and tinnitus disabilities.  

The examiner should also provide an assessment of the extent to which the Veteran's service-connected disabilities, including the effects of prescribed medications to treat those disabilities, impact on his ability to follow substantially gainful employment.  Specifically, the examiner should provide an assessment of each individual disability's impact on the Veteran's ability to work and provide an opinion whether it is at least as likely as not that any one of the service-connected disabilities is sufficient to render the Veteran unemployable.  If none of the individual disabilities are sufficient to render the Veteran unemployable, then the examiner should provide an opinion whether it at least as likely as not that the disabilities in combination, to include the effects of medications taken therefore, render the Veteran unemployable.

6.  After completing the development provided above and any other appropriate development, readjudicate the Veteran's claim for entitlement to TDIU benefits.  If the decision remains unfavorable to the Veteran, a supplemental statement of the case should be prepared and provided to the Veteran and his representative, and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if it is otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


